


110 HR 2871 IH: Payday Loan Reform Act of

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2871
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Mr. Udall of New
			 Mexico (for himself, Mr.
			 Gutierrez, Mr. Ellison,
			 and Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act and the Federal Deposit
		  Insurance Act to prohibit payday loans based on checks drawn on, or authorized
		  withdrawals from, depository institutions and to prohibit insured depository
		  institutions from making payday loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Payday Loan Reform Act of
			 2007.
		2.Prohibition on
			 payday loans based on checks drawn on, or authorized withdrawals from,
			 depository institutionsSection 128 of the Truth in Lending Act (15
			 U.S.C. 1638) is amended by adding at the end the following new
			 subsection:
			
				(e)Prohibition on
				payday loans based on checks drawn on, or authorized withdrawals from,
				depository institutions
					(1)In
				generalA creditor may not
				make a payday loan to any person, if the creditor knows or has reasonable cause
				to believe that—
						(A)any personal check
				or share draft that the creditor receives from the person in exchange for the
				loan is drawn on a depository institution; or
						(B)any account that
				will be debited in exchange for the loan is a transaction account or share
				draft account at a depository institution.
						(2)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
						(A)Depository
				institutionThe term depository institution has
				the same meaning as in section 19(b)(1)(A) of the Federal Reserve Act.
						(B)Payday
				loanThe term payday
				loan means any transaction in which a short-term cash advance is made to
				a consumer in exchange for—
							(i)the personal check
				or share draft of the consumer, in the amount of the advance plus a fee, where
				presentment or negotiation of such check or share draft is deferred by
				agreement of the parties until a designated future date; or
							(ii)the authorization
				of a consumer to debit the transaction account or share draft account of the
				consumer, in the amount of the advance plus a fee, where such account will be
				debited on or after a designated future
				date.
							.
		3.Prohibition on
			 insured depository institutions making payday loansSection 18 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1828) is amended by adding at the end the following:
			
				(y)Prohibition on
				insured depository institutions making payday loans
					(1)In
				generalAn insured depository
				institution may not make or extend—
						(A)any payday loan,
				either directly or indirectly; or
						(B)any loan or credit
				to any other lender for purposes of financing a payday loan or refinancing or
				extending any payday loan.
						(2)Payday loan
				definedFor purposes of this subsection, the term payday
				loan means any transaction in which a short-term cash advance is made to
				a consumer in exchange for—
						(A)the personal check
				or share draft of the consumer, in the amount of the advance plus a fee, where
				presentment or negotiation of such check or share draft is deferred by
				agreement of the parties until a designated future date; or
						(B)the authorization
				of the consumer to debit the transaction account or share draft account of the
				consumer, in the amount of the advance plus a fee, where such account will be
				debited on or after a designated future
				date.
						.
		4.Penalties and
			 remedies
			(a)Contract
			 voidAny credit agreement, promissory note, or other contract
			 prohibited under any amendment made by this Act shall be void from the
			 inception of such agreement, note, or contract.
			(b)Clarification of
			 liabilitySection 130(a) of the Truth in Lending Act (15 U.S.C.
			 1640(a)) is amended by inserting after the penultimate sentence the following
			 new sentence: Any creditor who violates section 128(e) with respect to
			 any person shall be liable to such person under paragraphs (1), (2) and
			 (3).
			(c)Preservation of
			 other remediesThe remedies and rights provided under any
			 amendment made by this Act are in addition to and do not preclude any remedy
			 otherwise available under law to the person claiming relief under any provision
			 of law, including any award for general, consequential, or punitive
			 damages.
			5.Effective
			 dateThe amendments made by
			 this Act shall take effect at the end of the 30-day period beginning on the
			 date of the enactment of this Act and shall apply to all loans initiated on or
			 after such date and to any extension or renewal of loans made on or after such
			 date.
		
